Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 13-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on pages 11-12 of the remarks that Zalewski does not teach the user’s sense of touch, smell or taste … as amended in claims 1, 5 and 15 that lined through a feature “sound”. 
The examiner relied on that particular feature, however a new rejection in view of new reference has been applied. 
The nonstatutory double patenting rejection is still maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al., US 9911290 B1, hereinafter Zalewski and further in view of Daniels et al., US 2019/0114061 A1, hereinafter Daniels.
Claim 1. 
see col. 14 lines 58-67), the method comprising: obtaining a path from a current real-world position of at least a body part of the user (the examiner interprets the body part of the user as the user) to a different real-world position through real-world space (see the bridging paragraph of cols. 23-24 i.e. disclosed the guidance system linked to tracking the individual is adjusted to add, remove or change paths); rendering an image showing at least a portion of the path through the real-world space; presenting the image overlaid on a scene of the real-world space to the user on a display (see col. 25 lines 51-63); and 
Zalewski does not teach providing an additional sensory stimulus, directed to the user's sense of touch, smell, or taste, in addition to the image, to the user to encourage the user to move the body part along the path. 
Zalewski is silent rendering an image showing at least a portion of the path through the real-world space, however, it would have been obvious to one of ordinary skill in the art to recognize the teachings of one guidance overlay that is an arrow showing navigational direction to an item in the store may be equated as showing at least a portion of the path through the real-world space.
However, Daniels teaches providing an additional sensory stimulus, directed to the user's sense of touch, smell, or taste, in addition to the image, to the user to encourage the user to move the body part along the path. See [0073] discloses graphical AR content components that are present within or form part of the AR viewer environment 220 may be presented via the graphical display device overlaid upon a direct view or integrated with a camera view of a real-world environment to provide a user with AR view 222. AR view 222 represents a particular view of AR viewer environment 220 from a particular perspective. AR view 222 may be changed or otherwise updated by the AR platform to reflect a different view of AR viewer environment 220 as the perspective of the user changes, as determined from position/orientation sensors of the client system and/or by image recognition via one or more cameras of the client system. At [0067] discloses a variety of human-perceivable stimuli provided by the AR system may be presented to users 130 via user interfaces 140 in the form of visual, aural, and/or tactile/haptic outputs. A variety of user inputs directed at the AR system may be received from users 130 via user interfaces 140. And at [0075] discloses AR content components additionally or alternatively may include other forms of AR content including audible, haptic/tactile, etc. Graphical AR content components may include a three-dimensional (3D) or two-dimensional (2D) graphical content component having associated textures, lighting/shading, etc. Graphical AR content components may be dynamic or static. At [0181] discloses these different outputs may include: haptic, visual, auditory, motion, olfactory, electrical, thermal or taste feedback, etc. Client devices that may be used to deliver this feedback may include: cell phones, headsets, head mounted displays, tablets, etc., Also see [0125], [0259], [0306] and [0270].
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Daniels into teachings of Zalewski in order to provide sensor measurements or state reporting via information networks, such as the Internet.

Claim 2. 
Zalewski teaches the method of claim 1, further comprising: determining a distance between the body part and the path; and changing the additional sensory stimulus based on the distance. See fig. 61B illustrates tracking information can track motion, speed, traversal paths to specific users, and interactions when in the store. In some embodiments, each specific user can be tracked throughout the store, defining a shopping path.

Claim 3. 
Zalewski teaches the method of claim 1, wherein the body part comprises a hand of the user (the examiner interprets “a hand” as an visual indicator in a guidance system, and that hand may be the hand of the user) ; the path indicates a hand motion through the real-world space; the scene of the portion of the real-world space includes the hand; and the additional sensory stimulus comprises a haptic stimulus applied to the hand through a glove worn by the user in response to detecting that the hand is straying from the path. See col. 25 lines 23-38 discloses dynamically triggered visual indicators, LEDs, or others that disposed on or near items, shelves, kiosks or reference points to bring attention to a specific user in proximity thereto. In one configuration, the triggering of a visual indicator is in response to the presence of an output from a classifier in a machine learning model. In another it is response to the state of a guidance system. Visual indicators may point out item of interest to the user. Different colors of light may signal different feedback to one or more shoppers. For example, red flashing light near a food item may signal a negative or non-compliant attribute associated with the item for the particular shopping account while green may indicate the item is safe or compliant with a filter associated with the shopping account profile. The LEDs may be strobed in sequence vertically or horizontally across shelves to lead a user to a destination.

Claim 4. 
the haptic clothing including a plurality of haptic pads; wherein the additional sensory stimulus comprises a haptic push applied by the haptic clothing worn by the user through one or more of the plurality of haptic pads to encourage the user to move the body part in the calculated direction. See col. 25 lines 51-63 a cell phone runs an application that is adapted to be used in the store and acts as a shopping agent to provide guidance in connection with shopping at the store. In one configuration the phone may be used to check into the store. In one configuration the smartphone application uses digital augmentation to the output of the camera shown on the display. This enables the shopper to pan and view the store through an augmented window of the screen which may shows guidance overlay. One guidance overlay is an arrow showing navigational direction to an item in the store. Another overlay highlights items of interest in the view of the screen. Another overlay shows a map or location of family members or others in a shopping group. Also see fig. 52 illustrates the user can be tracked by tracking the signal of the smart phone or smart watch or some other smart device being held, worn, or carried by the user.

Claim 5 is rejected with similar reasons as set forth in claim 1, above. 

Claim 6. 
Zalewski teaches the article of manufacture of claim 5, wherein the scene of the real-world space comprises a picture or video of a portion of the real-world space around the user captured with a camera integrated with the display. See col. 15 lines 1-39.

Claim 7. 
Zalewski teaches the article of manufacture of claim 5, wherein the scene of the real-world space comprises a synthetic image or animation of a portion of the real-world space around the user created based on data about the real-world space around the user. See col. 95 lines 15-27 discloses the local AI bot can query the hub or WCC devices in order to collect information, synthesize information, filter the information, and produce an intelligible response back to the WCC device 4102.

Claim 8. 
Zalewski teaches the article of manufacture of claim 5, wherein the scene of the real-world space comprises a view of a portion of the real-world space around the user visible through a transparent portion of the display. See col. 25 lines 51-63.

Claim 9. 
Zalewski teaches the article of manufacture of claim 5, the method further comprising: determining a distance between the body part and the path; and changing the additional sensory stimulus based on the distance. See the bridging paragraph of cols. 120-121.

Claim 11 is rejected with similar reasons as set forth in claim 3, above. 
Claim 13 is rejected with similar reasons as set forth in claim 4, above. 
Claim 15 is rejected with similar reasons as set forth in claim 1, above. Also see Daniels at [0306] discloses the user has grouped all of these AR objects into a single collection, and labeled it “My House.” AR view 2800 represents an example of a completed setup and association of IoT objects, and the resulting interface provided via a mobile device. It will be understood that a mobile device may include handheld mobile devices (e.g., smartphones, tablet computers, etc.) and/or wearable devices such as head mounted graphical displays (e.g., AR glasses), among others.

Claim 16 is rejected with similar reasons as set forth in claim 8, above.

Claim 17. 
Zalewski teaches the HMD of claim 15, wherein the image representing the at least the portion of the path through the real-world space has a correct perspective from a current real-world position of the HMD with respect to the real-world space. See col. 94 lines 12-18 discloses context awareness across multiple dimensions will allow for more accurate predictions, learning (e.g., by building and refining behavior models), and surfacing/suggesting recommendations of supplemental content or settings, when it is most probable or likely or useful, or needed by the user, or relevant at a current or proximate or near or destination geo-location.

Claim 18 is rejected with similar reasons as set forth in claim 9, above.
Claim 20 is rejected with similar reasons as set forth in claim 3, above. 

Claims 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski, Daniels and further in view of Delamont, US 2020/0368616 A1.


Zalewski and Daniels do not teach the article of manufacture of claim 9, wherein the additional sensory stimulus comprises a haptic shake and the changing comprises a change of an amplitude of the haptic shake from a first amplitude to a second amplitude wherein both the first amplitude and the second amplitude are greater than zero.
However, Delamont teaches at [0940] that discloses based on the proximity of the projectile IR Laser Beam to that of the device the IR Laser Gun Apparatus 47 or IR Shield Apparatus 90 may be triggered to shake by the game server 88 or host 89 in which the client of the device invokes its haptic module to vibrate. See [1597], and at [1667] a vibration motor may provide physical sensations and feedback which is controllable by the haptic module. [1741] Here based on varying physical feedback by adjusting the motion for example of the vibration motor of the haptic module 220, different device settings and modes may be detailed to the user by the physical motion feedback of the haptic module.
The examiner interprets “the first amplitude and the second amplitude are greater than zero” as a threshold setting for the haptic shake to be triggered, so this type of settings may be considered as a design choice because different application requires a different setting. E.g., the haptic shake/feedback may be very sensitive when the threshold setting sets at zero or near zero.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delamont into Daniels and Zalewski teachings in order to provide a truly immersive and tangible experience in the real-world but where the use of head mounted augmented reality (“AR”) display supplements the virtual experience in the real-world.

Claim 21. 
[0940] that discloses based on the proximity of the projectile IR Laser Beam to that of the device the IR Laser Gun Apparatus 47 or IR Shield Apparatus 90 may be triggered to shake by the game server 88 or host 89 in which the client of the device invokes its haptic module to vibrate. See [1597], and at [1667] a vibration motor may provide physical sensations and feedback which is controllable by the haptic module. [1741] Here based on varying physical feedback by adjusting the motion for example of the vibration motor of the haptic module 220, different device settings and modes may be detailed to the user by the physical motion feedback of the haptic module.
The examiner interprets “the first amplitude and the second amplitude are greater than zero” as a threshold setting for the haptic shake to be triggered, so this type of settings may be considered as a design choice because different application requires a different setting. E.g., the haptic shake/feedback may be very sensitive when the threshold setting sets at zero or near zero.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Delamont into Daniels and Zalewski teachings in order to provide a truly immersive and tangible experience in the real-world but where the use of head mounted augmented reality (“AR”) display supplements the virtual experience in the real-world.

Claim 22. 
Delmont at [0018] discloses user wearable clothing, such as user wearable suit or user wearable vest, for example. [0019] Real-world objects which have a real and tangible presence, and are located within a real-world space, such as game combat weapon devices, (Game) scenery, or real-world user (as a real-world entity). Also see [2048].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski, Daniels and further in view of Jarvinen et al., US 2020/0209952 A1, hereinafter Jarvinen.
Claim 14. 
Zalewski and Daniels do not teach the article of manufacture of claim 5, wherein the additional sensory stimulus comprises an odor delivered through a breathing system worn by the user. 
However, Jarvinen teaches at [0129] that discloses the user may be presented with olfactory stimuli to present a virtual olfactory scene around the user. Thus, the olfactory stimuli or "smells" may be presented in such a way to a user that the or each smell is perceived to originate from a particular location or region, as if the odor source was located at that particular location. Thus, an olfactory interface may be provided with the VR or AR headset or may be 
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jarvinen into Zalewski and Daniels in order to provide augmented reality experiences become more realistic and immersive, the virtual nature of the experience may provide for different ways to experience the content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613